         Case 2:18-cv-01011-DSC Document 47 Filed 05/09/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WESTERN STAR HOSPITAL                       )
AUTHORITY INC.,                             )
                                            )
                      Plaintiff,            )       CIVIL ACTION NO. 18-1011
                                            )
        v.                                  )       JUDGE CERCONE
                                            )
UNITED STATES DEPARTMENT OF                 )       (Electronically Filed)
VETERANS AFFAIRS,                           )
                                            )
                      Defendant.            )


     REPLY BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
                              JUDGMENT

       Defendant the United States Department of Veterans Affairs (“VA” or “Defendant”),

having disclosed all responsive documents to Plaintiff Western Star Hospital Authority, Inc.

(“Plaintiff”) not subject to a FOIA exemption, has moved for summary judgment. (ECF Nos. 42-

45). In its Opposition (ECF No. 46), Plaintiff argues that Defendant improperly redacted certain

information, including witness statements made during the course of an Administrative

Investigation Board (“AIB”) investigation. However, as discussed in further detail below, all

information the agency redacted, including witness names and statements, is subject to

withholding under FOIA Exemptions 5 and 6. Accordingly, Defendant properly withheld this

information and Plaintiff’s claim under FOIA should be dismissed with prejudice.

       A. Witness Statements and Email Communications Were Properly Withheld Under
          FOIA Exemption 5.

       In its Opposition, Plaintiff argues that Defendant “improperly” redacted, pursuant to

Exemption 5, “every single witness’ response to every single question asked” during the AIB

investigation and that “[t]hese redactions go far beyond the scope of the exemption.” ECF No. 46

at p.10. In addition, Plaintiff complains that Defendant redacted “large blocks” of information

                                                1
         Case 2:18-cv-01011-DSC Document 47 Filed 05/09/19 Page 2 of 7



contained in email messages collected by the AIB from these witnesses. ECF No. 46-1, at ¶ 46.

As discussed in detail in Defendant’s Memorandum of Law in Support of Summary Judgment, the

AIB collected witness testimony and email communications as part of its pre-decisional,

deliberative process. Because the information, if disclosed, “would reveal [the] agency’s decision-

making process,” it is subject to withholding under FOIA Exemption 5. Russell v. U.S. Dep’t of

the Air Force, 682 F.2d 1045, 1048 (D.C. Cir. 1982); Mead Data Cent., Inc. v. U.S. Dep’t of the

Air Force, 575 F.2d 932, 935 (D.C. Cir. 1978) (distinguishing between “raw facts with

informational value in their own rights” and facts that “serve primarily to reveal the ‘evaluative’

process by which different members of the decisionmaking chain arrive at their conclusions”).

       Indeed, contrary to Plaintiff’s argument, courts have long recognized that witness

statements made in confidence in the course of an agency investigation (such as during an agency

inspector general investigation) are privileged and thus exempt from disclosure under FOIA

Exemption 5. See, e.g., United States v. Weber Aircraft Corp., 465 U.S. 792, 796, 802-03 (1984);

Ahearn v. U.S. Army Materials & Mechs. Research Ctr., 583 F. Supp. 1123, 1124 (D. Mass. 1984);

AFGE v. U.S. Dep’t of the Army, 441 F. Supp. 1308, 1313 (D.D.C. 1977); see also Brockway v.

U.S. Dep't of the Air Force, 518 F.2d 1184, 1192 (8th Cir. 1975) (rejecting plaintiff’s contentions

that accident witness statements are not part of agency’s deliberations and that they should be

released because they are not policy memoranda). This privilege is necessary to “ensure frank and

open discussion and hence efficient governmental operations.” Weber Aircraft Corp., 465 U.S. at

802; see also Machin v. Zuckert, 316 F.2d 336, 339 (D.C. Cir. 1963) (“[D]isclosure of investigative

reports obtained in large part through promises of confidentiality would hamper the efficient

operation of an important Government program. . . .”). As one court explains, “common sense

dictates that a warning to witnesses that their testimony will be generally disclosable under the



                                                2
          Case 2:18-cv-01011-DSC Document 47 Filed 05/09/19 Page 3 of 7



FOIA would discourage candor and would severely limit the effectiveness of [the] investigations.”

AFGE, 441 F. Supp. at 1314.

       As Plaintiff does not dispute, the witness statements and email communications being

withheld in this case were made and collected during the course of a confidential AIB

investigation. As numerous courts have recognized, revealing the identities of the witnesses

interviewed and the contents of their statements and their emails would undermine the agency’s

assurances of confidence to these witnesses and decrease employees’ willingness to cooperate with

such investigations. Accordingly, contrary to Plaintiff’s argument, this information was properly

withheld under Exemption 5.

       B. Witness’ Personally Identifying Information Was Properly Withheld Under
          FOIA Exemption 6.

       Plaintiff further argues that “interview responses of individuals and communications in

emails do not garner protection under the guise of ‘confidential personal information.’” ECF No.

46 at pp. 13-14. However, as discussed above and the Memorandum of Law In Support of

Summary Judgment, any information that could be used to identify witnesses (including their

names, positions, and/or a description of their role as it relates to the subject of the AIB

investigation) is properly withheld because “[t]he strong public interest in encouraging witnesses

to participate in future government investigations offsets the weak public interest in learning

witness and third party identities.” Perlman v. DOJ, 312 F.3d 100, 106 (2d Cir. 2002) (“The

public’s interest in learning the identity of witnesses . . . is minimal because that information tells

little or nothing either about [the agency] or the Inspector General’s conduct of its investigation.”),

reaffirmed after remand, 380 F.3d 110 (2d Cir. 2004); see also Pototsky v. U.S. Dep’t of the Navy,

695 F. Supp. 1084, 1087 (D. Haw. 1988) (applying Exemption 6 to deny FOIA request for witness

statements made during an investigation, in part because of “possibl[e] further intrusion upon the


                                                  3
         Case 2:18-cv-01011-DSC Document 47 Filed 05/09/19 Page 4 of 7



privacy of the witnesses who provided statements in the investigation”).           Furthermore, as

Defendant explained in its opening brief, Plaintiff’s bald allegation of racial bias does not satisfy

the public interest standard required under FOIA. Nat’l Archives & Records Admin. v. Favish,

541 U.S. 157, 175 (2004) (citations and internal quotation marks omitted) (“Allegations of

government misconduct are easy to allege and hard to disprove, so courts must insist on a

meaningful evidentiary showing.”).

       C. Defendant Conducted a Line-By-Line Review of the Relevant Documents and
          Produced all Segregable Information.

       Finally, Plaintiff complains that Defendant did not produce “all reasonably segregable

information.” ECF No. 46 at p. 16. However, as Defendant previously argued, the agency could

have lawfully withheld all testimony and email communications collected during the course of the

AIB’s investigation pursuant to Exemption 5, as all these documents were pre-decisional and part

of the AIB’s deliberative process. However, in an abundance of caution, a FOIA officer at the VA

spent months conducting a line-by-line review of the records in attempt to disclose any and all

potentially non-exempt information. Having done so, the VA clearly met its burden under FOIA

to disclose all “reasonably segregable” non-exempt information to Plaintiff.

       D. Although Defendant has Satisfied its Obligations Under FOIA, the Agency Does
          Not Object to an In Camera Review of the Documents Produced.

       In its Opposition, Plaintiff requests that, if the Court does not deny summary judgment on

the papers, it conduct an in camera review of the documents produced. Notably, “[t]he Vaughn

index is a surrogate for the production of documents for in camera review, designed to enable the

court to rule on a privilege without having to review the document itself.” Ethyl Corp. v. United

States Envtl. Prot. Agency, 25 F.3d 1241, 1249 (4th Cir. 1994). Defendant prepared a Vaughn

index in this matter, explaining in as much detail as possible – short of actual disclosure of the

contents of the documents – the basis for its redactions. Accordingly, Defendant believes that the

                                                 4
          Case 2:18-cv-01011-DSC Document 47 Filed 05/09/19 Page 5 of 7



Court already has sufficient information to conclude that the agency fully complied with its FOIA

obligations in this case and there is no need to conduct an in camera review. However, to the

extent the Court is not satisfied with the information supplied, it has the discretion to order a more

specific index or an in camera review. Young v. CIA, 972 F.2d 536, 538 (4th Cir. 1992) (applying

abuse of discretion standard to court’s determination not to conduct in camera review when

affidavits and Vaughn index sufficiently specific). Defendant asserts that an in camera inspection

of the documents produced would demonstrate that all redactions are appropriately made.

Accordingly, the VA has no objection to an in camera review to the extent it would be helpful to

the Court.

                                          CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that summary judgment be

granted in its favor and against Plaintiff, and that this matter be dismissed with prejudice.




                                                  5
Case 2:18-cv-01011-DSC Document 47 Filed 05/09/19 Page 6 of 7




                           Respectfully submitted,


                           SCOTT W. BRADY
                           United States Attorney

                           /s/ Karen Gal-Or
                           KAREN GAL-OR
                           Assistant U.S. Attorney
                           Joseph F. Weis, Jr. U. S. Courthouse
                           700 Grant Street, Suite 4000
                           Pittsburgh, PA 15219
                           (412) 894-7326
                           Karen.GalOr@usdoj.gov
                           PA ID No. 317258


                           /s/ Jill L. Locnikar
                           JILL L. LOCNIKAR
                           Assistant U.S. Attorney
                           Joseph F. Weis, Jr. U. S. Courthouse
                           700 Grant Street, Suite 4000
                           Pittsburgh, PA 15219
                           (412) 894-7429
                           Jill.Locnikar@usdoj.gov
                           PA ID No. 85892

                           Counsel for Defendant




                              6
         Case 2:18-cv-01011-DSC Document 47 Filed 05/09/19 Page 7 of 7



                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 9th day of May, 2019, a true and correct copy of the within

REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT was

duly served by either electronic filing and/or first class mail, postage prepaid, upon the

following:


                                       Richard J. Perr, Esq.
                                     Phinorice J. Boldin, Esq.
                                      Laura A. Seider, Esq.
                                         Ten Penn Center
                                  1801 Market Street, Suite 1100
                                     Philadelphia, PA 19103
                                       Counsel for Plaintiff

                                              /s/ Karen Gal-Or
                                              KAREN GAL-OR
                                              Assistant U.S. Attorney

                                              /s/ Jill L. Locnikar
                                              JILL L. LOCNIKAR
                                              Assistant U.S. Attorney




                                                 7
